DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no reason to set the thickness of the flat flow passage to be smaller than the thickness of the inlet/outlet, the examiner disagrees. The thickness of the flat flow passage depends on the desired design of the apparatus and the only difference between the apparatus of Shimase or Wakui and the claimed apparatus is the thickness of the flat flow passage. The function of the flat flow passage in Shimase or Wakui and the claimed apparatus is the same and applicant is reminded that using prior art elements according to known methods to yield predictable results would have been prima facie obvious to one of ordinary skill in the art.
In response to applicant’s argument that the claimed invention would perform differently than the prior art, applicant has provided no evidence that the obvious modification of Shimase and/or Wakui would perform differently that than the claimed invention. Attorney arguments are not evidence and any evidence of supposed inoperability of the prior art must be supported by, preferably non-opinion, evidence. M.P.E.P. § 716.01 (c)(lI). Additionally, neither the intended use of nor the method of operating a claimed apparatus distinguished it from the prior art and that if a prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., M.P.E.P. § 2114

Finally, applicant is reminded that the claimed invention is drawn to an apparatus and not a product made. Therefore, characteristics of an image produced by the cell culture apparatus or cells cultured by the cell culture apparatus do not distinguish the claimed invention from the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “predetermined” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-17 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimase WO 2016/013394  A1 (which qualifies as art under 35 U.S.C. 102 (a)(1) however, since WO 2016/013394 A1 is published in Japanese, portions of US 2017/0159003 have been cited as an English translation of WO 2016/013394 A1). US 2017/0159003 was cited in the IDS filed on 01/14/2020.
Regarding claim 1, Shimase discloses a cell culture apparatus comprising: a flow passage (flow path 3) in which cell suspension containing at least one of cells or cell masses as granular 
Shimase does not explicitly disclose wherein the flat flow passage is formed of a member of which a thickness in an optical axis direction of the imaging part is smaller than thicknesses of the inlet and the outlet in the optical axis direction. However, it would be necessary and thus obvious to one of ordinary skill in the art to provide a flat flow passage with a thickness in an optical axis direction of the imaging part that is smaller than thicknesses of the inlet and the outlet in the optical axis direction in order to ensure the recovery of cultured cells and subculture the cells efficiently.
Furthermore, it is to be noted that hat such modification would require a mere change in size or dimension of the device, i.e. thickness, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the 
Regarding claim 2, Shimase discloses a derivation unit (control unit 11) that derives statistical data on the plurality of granular bodies on the basis of the plurality of images as discussed in at least paragraphs 80, 84 and 99.
Regarding claim 4, Shimase discloses wherein the flat flow passage is provided between the inlet and the outlet and is formed of a member of which a thickness in an optical axis direction of the imaging part is smaller than a length in a width direction crossing a flow direction of the cell suspension as shown in Figs. 1, 3-5 and 8-9 flowing in the flow cell and which has light transmittance, and the imaging fields of view are set to the flat flow passage.
Regarding claim 5, Shimase discloses wherein the thickness of the flat flow passage in the optical axis direction is uniform as shown in at least Figs. 1 and 3-5.
Regarding claim 6, Shimase discloses wherein the entire area of the flat flow passage in a width direction crossing a flow direction of the cell suspension is in the imaging fields of view of the plurality of imaging elements as shown in at least Figs. 1 and 3-5.
Regarding claim 7, Shimase discloses wherein the imaging part includes an area sensor (charge-coupled device (CCD) sensors) that includes the plurality of imaging elements as discussed in at least paragraph 61, and a first lens (a microscope).
As interpreted by the examiner, a microscope inherently includes a lens.

Additionally, Shimase does not explicitly disclose that the lens is provided on a light-incident side of the CCD sensor. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to position the lens on the light-incident side of the CCD sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 8, Shimase discloses wherein the imaging unit further includes an illumination part (light source 6) that irradiates the flat flow passage with illumination light as discussed in at least paragraph 80.
Regarding claim 9, Shimase discloses wherein the illumination part includes a light source (light source 6) that emits the illumination light as discussed in at least paragraphs 80. The detector 7 may be a microscope equipped with a CCD camera/sensor as discussed in at least paragraph 82.
As interpreted by the examiner, a microscope inherently includes a lens.
Alternatively, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second microscope/lens, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
While Shimase does not disclose that the lens is telecentric lens, absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.

Regarding claim 10, the rejection of claim 9 above is relied upon.
Shimase does not explicitly disclose wherein an optical axis of the first telecentric lens and an optical axis of the second telecentric lens coincide with each other.
 However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to position the first and second telecentric lenses such that the optical axis of the first telecentric lens and an optical axis of the second telecentric lens coincide with each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 11, as to the intended use limitations (wherein the imaging part images each of the plurality of granular bodies, which pass through the inside of the flow cell, one or more times), the device disclosed by Shimase is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Shimase is capable of providing the operating conditions as listed in the intended use section.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
claim 12, as to the intended use limitations (wherein a maximum speed of the cell suspension flowing in the flat flow passage is equivalent to maximum speeds of the cell suspension flowing through the inlet and the outlet), the device disclosed by Shimase is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Shimase is capable of providing the operating conditions as listed in the intended use section.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 13, Shimase discloses at least one vessel (recovery bag 21b) which is connected to the flow passage and in which the cell suspension is stored as discussed in paragraph 98 and shown in at least Fig. 9; at least one treatment unit (orifice 8) that is connected to the flow passage and performs treatment on the cell suspension as discussed in at least paragraphs 84-92; and a pump (peristaltic pump 4) that generates the flow of cell suspension in the flow passage as discussed in at least paragraphs 77-79 and 84.
Regarding claim 14, Shimase discloses a dividing unit (orifice 8), which divides the cell masses contained in the cell suspension, is provided as the treatment unit as discussed in at least paragraph 92, and the imaging unit (detector 7 and light source 6) is provided downstream side of the dividing unit.
Shimase does not explicitly disclose an additional imaging on the upstream side of the dividing unit. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an additional imaging unit, since it has been held that mere 
Additionally, it would have also been obvious to one having ordinary skill in the art to position the imaging unit on the upstream side of the dividing unit, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 15, Shimase discloses a concentrating unit (cell-number adjusting device 102), which concentrates the cell suspension, is provided as the treatment unit as discussed in at least paragraph 98, and the imaging unit (detector 7 and light source 6) is provided on the upstream side of the concentrating unit.
Shimase does not explicitly disclose an additional imaging on the downstream side of the concentrating unit. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an additional imaging unit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Additionally, it would have also been obvious to one having ordinary skill in the art to position the imaging unit on the downstream side of the concentrating unit, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 16, Shimase discloses a mixing unit, which mixes (closed-system cell culture device 200) the cell suspension as discussed in paragraph 94, is provided as the treatment unit, and the imaging unit (detector 7 and light source 6) is provided on a downstream side of the mixing unit as shown in Fig. 9.
claim 17, Shimase does not explicitly disclose wherein the pump and the imaging unit operate while being interlocked with each other.
However, it would have been obvious to one having ordinary skill in the art to interlock the pump and the imaging unit, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04 (V-B).
Regarding claim 34, Shimase discloses that When the cross-sectional area of the flow path 3 and the like is small with respect to the amount of the cell suspension treated, the movement in the flow path, for example, when liquids are repeatedly moved forward and backward for mixing, takes a time and places a strain on cells. Accordingly, it is preferred that at least the flow path 3 through which a cell suspension passes, and preferably also the flow cell 5, have sufficient cross sectional areas, taking into account the size of the cells treated and the amount of the cell suspension taken in. For example, when the amount of the cell suspension taken in is in the range of 1 mL to 1000 mL, a tube having a diameter of approximately from 1 to 10 mm is preferably used for forming the flow path 3, and a flow cell of 1 to 10 mm square is preferably used for the flow cell 5. See paragraphs 51 and 59. Therefore, it would have been obvious to one of ordinary skill in the art to provide a flow passage area in the flat flow passage that is equivalent to a flow passage area in the inlet and the outlet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	See MPEP § 2144.05 (II-A).
Regarding claim 35, Shimase discloses a tube having a diameter of approximately from 1 to 10 mm is preferably used for forming the flow path 3, and a flow cell of 1 to 10 mm square is preferably used for the flow cell 5. See paragraphs 51 and 59. 
.
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakui JP 2016-59329 (which qualifies as art under 35 U.S.C. 102 (a)(1) however, since JP 2016-59329 is published in Japanese, portions of US 2017/0191021 have been cited as an English translation of JP 2016-59329). US 2017/0191021 was cited in the IDS filed on 01/14/2020.
Regarding claim 1, Wakui discloses a cell culture apparatus comprising: a flow passage (flow channels, P1 and P6) in which cell suspension containing at least one of cells or cell masses as granular bodies is to flow as discussed in at least paragraphs 131-132 and 135; shown in Fig. 9; and an imaging unit (optical system 41) that is provided in a middle of the flow passage and continuously images the plurality of granular bodies contained in the cell suspension to acquire a plurality of images while the cell suspension flows in the flow passage as discussed in at least paragraph 133, wherein the imaging unit includes a flow cell (P4) through which the cell suspension is to pass as discussed in at least paragraph 133, and an imaging part that includes a plurality of imaging elements of which imaging fields of view are set to the flow cell (The optical system 41 includes a microscope such as a phase contrast microscope, a differential interference microscope, or a bright field microscope. These microscopes include imaging elements such as complementary metal-oxide semiconductor (CMOS) sensors or charge-coupled device (CCD) sensors, and image signals obtained by picking up images of the inside of the respective wells W1 to W6 are output from these imaging elements; paragraph 51), wherein the flow cell includes an 
Wakui does not explicitly disclose wherein the flat flow passage is formed of a member of which a thickness in an optical axis direction of the imaging part is smaller than thicknesses of the inlet and the outlet in the optical axis direction. However, it would be necessary and thus obvious to one of ordinary skill in the art to provide a flat flow passage with a thickness in an optical axis direction of the imaging part that is smaller than thicknesses of the inlet and the outlet in the optical axis direction in order to ensure the recovery of cultured cells and subculture the cells efficiently.
Furthermore, it is to be noted that hat such modification would require a mere change in size or dimension of the device, i.e. thickness, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 2, Wakui discloses a derivation unit (maturity evaluation portion 50) that derives statistical data on the plurality of granular bodies on the basis of the plurality of images as discussed in at least paragraphs 53-54, 63 and 133-134.
Regarding claim 3, Wakui discloses wherein the statistical data includes at least one of a number of granular bodies in each predetermined particle size range of a plurality of predetermined particle size ranges, a number of granular bodies being in each predetermined particle size range 
Regarding claim 4, Wakui discloses wherein the flat flow passage is provided between the inlet and the outlet and is formed of a member of which a thickness in an optical axis direction of the imaging part is smaller than a length in a width direction crossing a flow direction of the cell suspension as shown in Fig. 9 flowing in the flow cell and which has light transmittance, and the imaging fields of view are set to the flat flow passage.
Regarding claim 5, Wakui discloses wherein the thickness of the flat flow passage in the optical axis direction is uniform as shown in Fig. 9.
Regarding claim 6, Wakui discloses wherein the entire area of the flat flow passage in a width direction crossing a flow direction of the cell suspension is in the imaging fields of view of the plurality of imaging elements as shown in Fig. 9.
Regarding claim 7, Wakui discloses wherein the imaging part includes an area sensor (complementary metal-oxide semiconductor (CMOS) sensors or charge-coupled device (CCD) sensors) that includes the plurality of imaging elements as discussed in at least paragraph 51, and a first lens (a microscope such as a phase contrast microscope, a differential interference microscope, or a bright field microscope) that is provided on a light-incident side of the area sensor. 
As interpreted by the examiner, a microscope inherently includes a lens.
While Wakui does not disclose that the lens is telecentric lens, absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.

Regarding claim 8, Wakui discloses wherein the imaging unit further includes an illumination part that irradiates the flat flow passage with illumination light as discussed in at least paragraphs 48 and 109.
Regarding claim 9, Wakui discloses wherein the illumination part includes a light source that emits the illumination light as discussed in at least paragraphs 48 and 109. Wakui discloses two optical systems 41 as shown in Fig. 9 and discussed in at least paragraph 51. The optical system 41 includes a microscope such as a phase contrast microscope, a differential interference microscope, or a bright field microscope.
As interpreted by the examiner, a microscope inherently includes a lens.
Alternatively, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second lens, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
While Wakui does not disclose that the lens is telecentric lens, absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.
Additionally, Wakui does not explicitly disclose that the second lens is provided on a light-emitting side of the light source. However, absent unexpected results, it would have been obvious 
Regarding claim 10, Wakui does not explicitly disclose wherein an optical axis of the first telecentric lens and an optical axis of the second telecentric lens coincide with each other. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to position the first and second telecentric lenses such that the optical axis of the first telecentric lens and an optical axis of the second telecentric lens coincide with each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 11, as to the intended use limitations (wherein the imaging part images each of the plurality of granular bodies, which pass through the inside of the flow cell, one or more times), the device disclosed by Wakui is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the optical system of Wakui is capable of providing the operating conditions as listed in the intended use section.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 12, as to the intended use limitations (wherein a maximum speed of the cell suspension flowing in the flat flow passage is equivalent to maximum speeds of the cell suspension flowing through the inlet and the outlet), the device disclosed by Wakui is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the 
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimase WO 2016/013394  A1 (which qualifies as art under 35 U.S.C. 102 (a)(1) however, since WO 2016/013394 A1 is published in Japanese, portions of US 2017/0159003 have been cited as an English translation of WO 2016/013394 A1) as applied above to claims 1-2, 4-17 and 34-35 and in light of Wanders US 2016/0109372. 
Regarding claim 36, Shimase does not explicitly disclose wherein the thickness of the imaging part and the thickness of the inlet and the outlet are configured such that the granular bodies passing through the flow cell substantially do not overlap and such that a maximum speed of the cell suspension flowing in the flat flow passage is equivalent to maximum speeds of the cell suspension flowing through the inlet and the outlet.
Wanders discloses a blood fluid sample or sample portion is introduced into a flowing sheath fluid, and the combined sheath and sample fluids are compressed within a narrowing flow path transition zone that reduces the thickness of the sample ribbon fluid flow. Hence, particles such as cells can be oriented and/or compressed within the blood fluid sample by the surrounding viscous sheath fluid, for example in combination with a geometric focusing effect provided by a narrowing transition zone. Wanders also discloses that the flow rate of the sample material are coordinated to maintain the ribbon-shaped sample stream at the displacement distance from the autofocus pattern, and with predetermined dimensional characteristics, such as an advantageous ribbon-shaped sample stream thickness. See paragraphs 49, 51-52, 61-63 and 65-66; also see whole document.
Since Wanders discloses that the flow cell geometry is correlated with the sample flow rate and may be adjusted in order to optimize image quality, it would have been an obvious matter of design choice to modify Shimase with the teachings of Wanders such that thickness of the imaging part and the thickness of the inlet and the outlet are configured such that the granular bodies passing through the flow cell substantially do not overlap and such that a maximum speed of the cell suspension flowing in the flat flow passage is equivalent to maximum speeds of the cell suspension flowing through the inlet and the outlet to facilitate the speed and effectiveness of the sample passing through the transition zone in order to provide clear high quality images of the cells which may be helpful in revealing distinguishing characteristics.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakui JP 2016-59329 (which qualifies as art under 35 U.S.C. 102 (a)(1) however, since JP 2016-59329 is published in Japanese, portions of US 2017/0191021 have been cited as an English translation of JP 2016-59329) as applied above to claims 1-12 and in light of Wanders US 2016/0109372. 
Regarding claim 36, Wakui does not explicitly disclose wherein the thickness of the imaging part and the thickness of the inlet and the outlet are configured such that the granular bodies passing through the flow cell substantially do not overlap and such that a maximum speed of the cell suspension flowing in the flat flow passage is equivalent to maximum speeds of the cell suspension flowing through the inlet and the outlet.
a blood fluid sample or sample portion is introduced into a flowing sheath fluid, and the combined sheath and sample fluids are compressed within a narrowing flow path transition zone that reduces the thickness of the sample ribbon fluid flow. Hence, particles such as cells can be oriented and/or compressed within the blood fluid sample by the surrounding viscous sheath fluid, for example in combination with a geometric focusing effect provided by a narrowing transition zone. Wanders also discloses that the flow rate of the sample material are coordinated to maintain the ribbon-shaped sample stream at the displacement distance from the autofocus pattern, and with predetermined dimensional characteristics, such as an advantageous ribbon-shaped sample stream thickness. See paragraphs 49, 51-52, 61-63 and 65-66; also see whole document.
Since Wanders discloses that the flow cell geometry is correlated with the sample flow rate and may be adjusted in order to optimize image quality, it would have been an obvious matter of design choice to modify Shimase with the teachings of Wanders such that thickness of the imaging part and the thickness of the inlet and the outlet are configured such that the granular bodies passing through the flow cell substantially do not overlap and such that a maximum speed of the cell suspension flowing in the flat flow passage is equivalent to maximum speeds of the cell suspension flowing through the inlet and the outlet to facilitate the speed and effectiveness of the sample passing through the transition zone in order to provide clear high quality images of the cells which may be helpful in revealing distinguishing characteristics.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LYDIA EDWARDS/Examiner, Art Unit 1796